Exhibit 99.1 ENHANCE NETWORK COMMUNICATION, INC. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2009 AND FOR THE YEARS ENDED DECEMBER 31, 2 Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of June 30, 2009, December 31, 2008 and December 31, 2007 2 Statements of Operations for the six months ended June 30, 2009 and for the years ended December 31, 2008 and 2007 3 Statement of Stockholders' Deficit for the six months ended June 30, 2009 and for the years ended December 31, 2008 and 2007 4 Statements of Cash Flows for the six months ended June 30, 2009 and for the years ended December 31, 2008 and 2007 5 Notes to Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Enhance Network Communications, Inc. We have audited the accompanying balance sheets of Enhance Network Communications, Inc., (the “Company”) as of June 30, 2009, December 31, 2008 and December 31, 2007, and the related statements of operations, stockholders’ deficit and cash flows for the six months ended June 30, 2009 and for the years endedDecember 31, 2008 and 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Enhance Network Communications, Inc.as of June 30, 2009, December 31, 2008 and December 31, 2007, and the results of its operations and its cash flows for the six months ended June 30, 2009 and for the years ended December 31, 2008 and 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company would continue as a going concern. As discussed in Note 9 to the financial statements, the Company has not generated profits to date and the possibility the Company will be unable to raise additional capital necessary to operate raises substantial doubt as to its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Gruber & Company, LLC Gruber & Company, LLC Lake Saint Louis, Missouri April 2, 2010 1 ENHANCE NETWORK COMMUNICATION, INC. BALANCE SHEETS June 30, December 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ $ Accounts receivable Prepaid expenses - - Shareholder loans - - Total current assets Fixed Assets Furniture and equipment Less: Accumulated depreciation ) ) ) TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ $ Accrued expenses Accrued interest - shareholder note payable - Customer deposits - - Payable to related party - - - Loans from shareholders - Shareholder note payable - Line of credit - - Total current liabilities Total liabilities Commitments and contingencies - - - STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value; 1,500 shares authorized, 1,500 issued and outstanding 15 15 15 Additional paid-in capital Accumulated deficit ) ) ) Total stockholders' deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 ENHANCE NETWORK COMMUNICATION, INC. STATEMENTS OF OPERATIONS Six Months Ended Year Ended Year Ended June 30, December 31, December 31, Revenue Product revenue $ $ $ Service revenue Total Revenue Cost of Revenue Gross profit Operating expenses: Wage expense Contractor expense Adminstrative expense Advertising expense Depreciation expense Total operating expenses Income from operations ) ) Non-operating income (expense): Interest expense ) ) ) Interest expense - shareholder note payable ) ) - Other income (expense) - ) Loss on disposal of assets ) - - Total non-operating income (expense) Income (loss) before income tax ) ) ) Income tax - Net loss $ ) $ ) $ ) Weighted average shares outstanding : Basic Diluted Net loss per share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 ENHANCE NETWORK COMMUNICATION, INC. STATEMENT OF STOCKHOLDERS' DEFICIT Retained Additional Earnings Total Common Stock Paid in (Accumulated Stockholders' Shares Amount Capital Deficit) Equity (Deficit) Balance January 1, 2007 - $
